Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/10/2021 was entered. 
Response to Arguments
Applicant’s arguments, see Remarks pages 8 - 10, filed 03/10/2021, with respect to independent claim 1 have been fully considered and are persuasive.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control apparatus”, “a calculation unit”, “image 
All these electronics can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s) [0093]. Also see Figure 4 paragraph 30. All of Figures 2 – 4 and 9 – 10 each disclose the general electronics and circuity as discussed at the start of this paragraph. 
Applicants’ specification, see paragraph 0093, further teaches that a computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital 
As per the radiation detecting unit, FIG. 3 illustrates an internal structure of the first radiation imaging apparatus 102. As illustrated in FIG. 3, the radiation imaging apparatus 102 includes a radiation detecting unit 1021, an imaging executing unit 1022, a storage unit 1023, an imaging information generating unit 1024, a setting unit 1025, a calculation unit 1026, a communication unit 1027, and a power supply unit 1028. The radiation detecting unit 1021 includes a function of detecting radiation radiated from the radiation generating apparatus 104, converting the radiation into an electric charge, and accumulating the electric charge. The storage unit 1023 stores, for example, a radiation image generated by an imaging operation of the imaging executing unit 1022, the pixel characteristic information and the irradiation information received from the imaging control apparatus 101 [0026].
FIG. 4 illustrates an example of the radiation detecting unit 1021. The radiation detecting unit 1021 includes a two-dimensional sensor array 10211, a drive circuit 10212, a sample-and-hold circuit 10213, a multiplexer 10214, an amplifier 10215, and an analog-to-digital converter 10216. All pixels one a row of the two-dimensional sensor array 10211 are simultaneously addressed by the drive circuit 10212, and an electric charge accumulation operation by which electric charges of the pixels in the row are held in the sample-and-hold circuit 10213 is performed. Then the stored electric charges output from the pixels are sequentially read through the multiplexer 10214 and amplified by the amplifier 10215, and then converted into digital values by the analog-to-digital converter 10216. Every time scanning of each row is finished, the drive circuit 10212 
With regards to radiation generating apparatus, notice that all these electronics can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions as already discussed above.
Furthermore, examples include such electronics noted in the specification. The radiation generating apparatus 104 transmits an irradiation start notice to all available radiation imaging apparatuses in response to "on" of an exposure switch 1041. Each of the radiation imaging apparatuses that receive the irradiation start notice starts an imaging operation (accumulation of an electric charge) and transmits an irradiation permission notice to the radiation generating apparatus 104. The radiation generating apparatus 104 receives irradiation permission notices from all available radiation imaging apparatuses (the first radiation imaging apparatus 102 and the second radiation imaging apparatus 103 in the present embodiment) and performs irradiation with radiation. Such an operation provides for synchronization of the radiation generating apparatus 104 and the radiation imaging apparatuses 102 and 103 [0022] [0023] [0041] [0093].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious a radiation imaging system comprising a plurality of radiation imaging apparatuses each of which includes a radiation detecting unit that performs an imaging operation for capturing a radiation image based on radiation radiated from a radiation generating apparatus, wherein each of the plurality of radiation imaging apparatuses includes a generating unit that generates imaging information whose data size is smaller than that of the radiation image; a control apparatus that communicates with the plurality of radiation imaging apparatuses; a calculation unit that calculates information based on the imaging information indicating whether a part or all of pixels of the radiation image are saturated; a selecting unit that selects one radiation imaging apparatus from among the plurality of radiation imaging apparatuses based on the information; and an image acquiring unit that acquires a radiation image from the one radiation imaging apparatus selected by the selecting unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884